              Case 2:19-cr-00010-RSM Document 60 Filed 08/08/19 Page 1 of 2




 1                                                             Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR19-0010RSM
11
                            Plaintiff,
                                                         ORDER GRANTING STIPULATED
12
                                                         MOTION TO RE-NOTE AND EXTEND
13                                                       BRIEFING DEADLINES FOR
                       v.
                                                         DEFENDANTS’ PENDING MOTIONS
14
      HUAWEI DEVICE CO., LTD., and
15    HUAWEI DEVICE USA, INC.,
16
                            Defendants.
17
18        This matter has come before the Court on the parties’ Stipulated Motion to Re-
19 Note and Extend Briefing Deadlines for Defendants’ Pending Motions. The Court,
20 having considered the parties’ stipulated motion, hereby GRANTS the Motion. The
21 following pending motions are re-noted for August 30, 2019:
22        -    Defendants’ Motion to Exclude Irrelevant and Prejudicial Evidence at Trial
23             [Docket 53];
24        -    Defendants’ Motion to Dismiss Count Ten for Failure to State an Offense and
25             Lack of Specificity, or In The Alternative, for a Bill of Particulars [Docket 54];
26        -    Defendants’ Motion to Strike Surplusage [Docket 55]; and
27        -    Defendants’ Motion to Dismiss the Indictment for Selective Prosecution, or In
28             The Alternative, for Discovery [Docket 57].
     ORDER GRANTING STIP. MOT. TO RE-NOTE AND EXTEND BRIEFING             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     DEADLINES - 1
                                                                           SEATTLE, WASHINGTON 98101
     CR19-0010RSM                                                                (206) 553-7970
             Case 2:19-cr-00010-RSM Document 60 Filed 08/08/19 Page 2 of 2




 1         The government’s responses to the above-referenced Motions shall be filed on or
 2 before August 22, 2019, and the Defendants’ reply briefs in support of those motions
 3 shall be filed on or before August 30, 2019.
 4
 5         DATED this 8th day of August, 2019.
 6
 7
 8
 9
10
11                                          A
                                            RICARDO S. MARTINEZ
12                                          CHIEF UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19 Presented by:
20
21 s/ Todd Greenberg
   TODD GREENBERG
22 THOMAS WOODS
23 SIDDHARTH VELAMOOR
   Assistant United States Attorneys
24
25
26
27
28
     ORDER GRANTING STIP. MOT. TO RE-NOTE AND EXTEND BRIEFING         UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     DEADLINES - 2
                                                                       SEATTLE, WASHINGTON 98101
     CR19-0010RSM                                                            (206) 553-7970
